TREASURY SECURED REVOLVING
CREDIT AGREEMENT

dated as of

December 31, 2007

among

MAIN STREET CAPITAL CORPORATION

as Borrower,

The Initial Guarantor Listed Herein,

The Lenders Listed Herein

and

BRANCH BANKING AND TRUST COMPANY,

as Administrative Agent

and

BB&T CAPITAL MARKETS,

as Lead Arranger

1

TREASURY SECURED REVOLVING CREDIT AGREEMENT

THIS TREASURY SECURED REVOLVING CREDIT AGREEMENT is dated as of December 31,
2007 among MAIN STREET CAPITAL CORPORATION, a Maryland corporation, as borrower,
the INITIAL GUARANTOR listed on the signature pages hereof, as guarantor, the
LENDERS listed on the signature pages hereof and BRANCH BANKING AND TRUST
COMPANY, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. The terms as defined in this Section 1.01 shall, for
all purposes of this Agreement and any amendment hereto (except as otherwise
expressly provided or unless the context otherwise requires), have the meanings
set forth herein:

“90-Day Treasury Securities” shall mean Treasury Securities of the United States
maturing within 90 days of the date of acquisition thereof.

“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.

“Administrative Agent’s Letter Agreement” means that certain letter agreement,
dated as of December 10, 2007, between Borrower and the Administrative Agent
relating to the terms of this Agreement, and certain fees from time to time
payable by the Borrower to the Administrative Agent, together with all
amendments and modifications thereto. If there is any conflict between the
provisions of this Agreement and the provisions of the Administrative Agent’s
Letter Agreement, the provisions of this Agreement will control.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advances” means collectively the Revolver Advances. “Advance” means any one of
such Advances, as the context may require.

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto.

“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law

“Applicable Margin” has the meaning set forth in Section 2.06(a).

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment. If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

“Authority” has the meaning set forth in Section 8.02.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, or (ii)  one-half of
one percent (0.5%) above the Federal Funds Rate. For purposes of determining the
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change.

“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.

“BB&T” means Branch Banking and Trust Company, and its successors.

“Borrower” means Main Street Capital Corporation, a Maryland corporation, and
its successors and its permitted assigns.

“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by the Lenders pursuant to Article II. A Borrowing
is a “Base Rate Borrowing” if such Advances are Base Rate Advances or a
“Euro-Dollar Borrowing” if such Advances are Euro-Dollar Advances.

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.

“Cash Collateral” shall mean the cash and 90-Day Treasury Securities of the
Borrower that are the subject of a fully perfected first priority Lien granted
pursuant to a Security Agreement to the Administrative Agent for the benefit of
the Lenders to secure the whole or any part of the Obligations or any Guarantee
thereof.

“Cash Collateral Coverage Ratio” shall mean the ratio of Cash Collateral to the
aggregate amount of the Revolver Advances of all Lenders.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of the voting stock of the
Borrower; or (ii) as of any date a majority of the board of directors of the
Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B).

“Change of Law” shall have the meaning set forth in Section 8.02.

“Closing Certificate” has the meaning set forth in Section 3.01(d).

“Closing Date” means December 31, 2007.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

“Collateral” shall mean collectively: (1) the Cash Collateral and (2) any other
property which secures the Obligations pursuant to the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements (including control agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower or
any Subsidiary shall grant or convey (or shall have granted or conveyed) to the
Secured Parties a Lien in, or any other Person shall acknowledge any such Lien
in, property as security for all or any portion of the Obligations, as any of
them may be amended, modified or supplemented from time to time.

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Realized Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Realized Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense determined on a consolidated basis in accordance with GAAP; and
(iii) Depreciation and Amortization for such period, all determined on a
consolidated basis in accordance with GAAP in each case for such period.

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its respective
Consolidated Subsidiaries that are Guarantors outstanding during such period on
a consolidated basis.

“Consolidated Net Realized Income” means, for any period the net realized income
of the Borrower and the Consolidated Subsidiaries that are Guarantors as set
forth or reflected on the most recent consolidated income statement of the
Borrower and its Consolidated Subsidiaries prepared in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries that are Guarantors, on a consolidated basis prepared
in accordance with GAAP, of

(A) Cumulative net unrealized gains and losses;

(B) All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;

(C) To the extent not included in (B) of this definition, any amount at which
the Capital Securities of the Borrower appear as an asset on the balance sheet
of the Borrower and its Consolidated Subsidiaries;

(D) Loans or advances to owners of Capital Securities, directors, officers,
managers or employees; and

(E) To the extent not included in (B) of this definition, deferred expenses.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance, (vi) all Redeemable Preferred
Securities of such Person, (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument, (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (ix) all Debt of
others Guaranteed by such Person, (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued as the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); and (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product, (xiii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property and (xiv) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefore as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).

“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless a Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London InterBank Offered Rate.

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

“Event of Default” has the meaning set forth in Section 6.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change of Law) to comply with Section 2.12(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.12(e).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to BB&T on such day on such transactions as
determined by the Administrative Agent.

“Fiscal Quarter” means any fiscal quarter of the Borrower.

“Fiscal Year” means any fiscal year of the Borrower.

“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

“Guaranteed Obligations” means any and all liabilities, indebtedness and
obligations of any and every kind and nature, heretofore, now or hereafter
owing, arising, due or payable from the Borrower to one or more of the Lenders,
the Administrative Agent, or any of them, arising under or evidenced by this
Agreement, the Revolver Notes, the Collateral Documents or any other Loan
Document.

“Guarantors” shall mean collectively: (a) the Initial Guarantors; and (b) all
direct and indirect Subsidiaries of the Borrower or Guarantor acquired, formed
or otherwise in existence after the Closing Date and required to become a
Guarantor pursuant to Section 5.25; provided however, neither Main Street
Mezzanine Fund, LP nor Main Street Mezzanine Management, LLC shall be a
Guarantor until required pursuant to Section 5.25(c).

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Guarantor” shall mean Main Street Capital Partners, LLC, a Delaware
limited liability company.

“Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA (including revenue from the Cash Collateral) to
(ii) Consolidated Interest Expense (including Consolidated Interest Expense from
the Revolver Advances) in each case for the four consecutive Fiscal Quarters
ending on or immediately prior to such date.

“Interest Period” means with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second or third month thereafter, as the
Borrower may elect in the applicable Notice of Borrowing; provided that:

(a) any Interest Period (subject to clause (b) below) which would otherwise end
on a day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall, subject to clause
(c) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and

(c) no Interest Period may be selected that begins before the Termination Date
and would otherwise end after the Termination Date.

“Lender” means each lender listed on the signature pages hereof as having a
Revolver Commitment and their respective successors and assigns.

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, any
other document evidencing or securing the Advances, and any other document or
instrument delivered from time to time in connection with this Agreement, the
Notes, the Collateral Documents or the Advances, as such documents and
instruments may be amended or supplemented from time to time.

“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.

“London InterBank Offered Rate” has the meaning set forth in Section 2.06(c).

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and their
respective Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, or the ability of
the Borrower or any other Loan Party to perform its obligations under the Loan
Documents to which it is a party, as applicable, or (c) the legality, validity
or enforceability of any Loan Document.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP.

“Net Mark to Market Exposure” shall mean, as of any date of determination, the
aggregate amount with respect to all Hedging Obligations of the Loan Parties and
their Subsidiaries of the excess (if any) of all unrealized losses in respect of
all such Hedging Obligations over all unrealized profits in respect of all
Hedging Transactions of the Loan Parties and their Subsidiaries. “Unrealized
losses” shall mean as to any Hedging Obligation, the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means as to any Hedging Transaction, the fair market value of the gain to such
Person in respect of the Hedging Transaction as of the date of determination
(assuming such Hedging Transaction were to be terminated as of that date)

“Notes” means collectively the Revolver Notes and any and all amendments,
consolidations, modifications, renewals, substitutions and supplements thereto
or replacements thereof. “Note” means any one of such Notes.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this
Agreement, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; and (c) the due and punctual payment and
performance of all obligations of the Guarantor under this Agreement and the
other Loan Documents to which they are or are to be a party and any and all
renewals, modifications or extensions thereof, in whole or in part.

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning set forth in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings. The Prime Rate is but one
of several interest rate bases used by BB&T. BB&T lends at interest rates above
and below the Prime Rate. The Prime Rate is not necessarily the lowest or best
rate charged by BB&T to its customers or other banks.

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located. “Property”
means any one of such Properties.

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.

“Register” has the meaning set forth in Section 9.07(c).

“Related Fund” means, with respect to any Lender that is a fund that invests in
lender loans, any other fund that invests in lender loans and is advised or
managed by the same investment advisor as such Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders having at least 66-2/3% of the
aggregate amount of the Revolver Commitments or, if the Revolver Commitments are
no longer in effect, Lenders holding at least 66-2/3% of the aggregate
outstanding principal amount of the Revolver Notes.

“Revolver Advance” shall mean an advance made to the Borrower under this
Agreement pursuant to Section 2.01. A Revolver Advance is a “Base Rate Advance”
if such Revolver Advance is part of a Base Rate Borrowing or a “Euro-Dollar
Advance” if such Revolver Advance is part of a Euro-Dollar Borrowing.

“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on the signature pages hereof, or (ii) as
to any Lender which enters into an Assignment and Assumption (whether as
transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to
Sections 2.08 and 2.09.

“Revolver Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B hereto, evidencing the obligation of the Borrower to repay
the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes.

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.

“Sanctioned Entity” shall mean (i) a country or a government of a country,
(ii) an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders, and (3) the successors and assigns of the
foregoing.

“Security Agreement” means the Security Agreement by and between the Borrower
and the Administrative Agent for the benefit of the Secured Parties to be
executed and delivered in connection herewith.

“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with practices existing on the Closing Date
in a Person that is accounted for under GAAP as a portfolio investment of the
Borrower. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earlier to occur of (i) December 31, 2009, (ii) the
date the Revolver Commitments are terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Revolver Commitments entirely pursuant to Section 2.09.

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

“Total Unused Revolver Commitments” means at any date, an amount equal to:
(A) the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, less (B) the sum of the aggregate outstanding principal amount of the
Revolver Advances of all of the Lenders at such time.

“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative Agent
for distribution to the Lenders, unless with respect to any such change
concurred in by the Borrower’s independent public accountants or required by
GAAP, in determining compliance with any of the provisions of this Agreement or
any of the other Loan Documents: (i) the Borrower shall have objected to
determining such compliance on such basis at the time of delivery of such
financial statements, or (ii) the Required Lenders shall so object in writing
within 30 days after the delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 5.01 hereof, shall mean
the financial statements referred to in Section 4.04).

SECTION 1.03. Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(g) titles of Articles and Sections in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.

ARTICLE II

THE CREDIT

SECTION 2.01. Commitments to Make Advances. Each Lender severally agrees, on the
terms and conditions set forth herein, to make Revolver Advances to the Borrower
from time to time before the Termination Date; provided that, immediately after
each such Revolver Advance is made, the aggregate outstanding principal amount
of Revolver Advances by such Lender shall not exceed the amount of the Revolver
Commitment of such Lender at such time, provided further that the aggregate
principal amount of all Revolver Advances shall not exceed the aggregate amount
of the Revolver Commitments of all of the Lenders at such time. Each Borrowing
under this Section 2.01 shall be in an aggregate principal amount of $500,000 or
any larger multiple of $100,000 (except that any such Borrowing may be in the
aggregate amount of the Total Unused Revolver Commitments) and shall be made
from the several Lenders ratably in proportion to their respective Revolver
Commitments. Within the foregoing limits, the Borrower may borrow under this
Section, repay or, to the extent permitted by Section 2.10, prepay Revolver
Advances and reborrow under this Section 2.01 at any time before the Termination
Date.

SECTION 2.02. Method of Borrowing Advances.

(a) The Borrower shall give the Administrative Agent notice in the form attached
hereto as Exhibit A (a “Notice of Borrowing”) prior to (i) 9:30 A.M. (Eastern
time) on the same Domestic Business Day of each Base Rate Borrowing, and
(ii) 11:00 A.M. (Eastern time) at least three (3) Euro-Dollar Business Days
before each Euro-Dollar Borrowing, specifying:

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

(ii) the aggregate amount of such Borrowing,

(iii) whether the Revolver Advances comprising such Borrowing are to be Base
Rate Advances or Euro-Dollar Advances, and

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

(b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and of such Lender’s ratable
share of such Borrowing and such Notice of Borrowing, once received by the
Administrative Agent, shall not thereafter be revocable by the Borrower.

(c) Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing, each
Lender shall (except as provided in subsection (d) of this Section) make
available its ratable share of such Borrowing, in Federal or other funds
immediately available in Winston-Salem, North Carolina, to the Administrative
Agent at its address referred to in or specified pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article III has not been satisfied, the Administrative Agent will
disburse the funds so received from the Lenders to the Securities Account (as
defined in the Security Agreement).

(d) Notwithstanding anything to the contrary contained in this Agreement, no
Euro-Dollar Borrowing may be made if there shall have occurred a Default, which
Default shall not have been cured or waived.

(e) In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be Base Rate Advances or
Euro-Dollar Advances, such Revolver Advances shall be made as Base Rate
Advances. If the Borrower is otherwise entitled under this Agreement to repay
any Revolver Advances maturing at the end of an Interest Period applicable
thereto with the proceeds of a new Borrowing, and the Borrower fails to repay
such Revolver Advances using its own moneys and fails to give a Notice of
Borrowing in connection with such new Borrowing, a new Borrowing shall be deemed
to be made on the date such Revolver Advances mature in an amount equal to the
principal amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be Base Rate Advances.

(f) Notwithstanding anything to the contrary contained herein, there shall not
be more than three (3) Interest Periods outstanding at any given time.

SECTION 2.03. Continuation and Conversion Elections. By delivering a notice (a
“Notice of Continuation or Conversion”), which shall be substantially in the
form of Exhibit C, to the Administrative Agent on or before 12:00 P.M., Eastern
time, on a Domestic Business Day (or Euro-Dollar Business Day, in the case of
Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice on the same Domestic Business Day in the case of a
conversion to Base Rate Advances or three (3) Euro-Dollar Business Days prior in
the case of a continuation of or conversion to Euro-Dollar Advances, that all,
or any portion in an aggregate principal amount of $500,000 or any larger
integral multiple of $100,000 be, (i) in the case of Base Rate Advances,
converted into Euro-Dollar Advances or (ii) in the case of Euro-Dollar Advances,
converted into Base Rate Advances or continued as Euro-Dollar Advances;
provided, however, that (x) each such conversion or continuation shall be pro
rated among the applicable outstanding Revolver Advances of all Lenders that
have made such Revolver Advances, and (y) no portion of the outstanding
principal amount of any Revolver Advances may be continued as, or be converted
into, any Euro-Dollar Advance when any Default has occurred and is continuing.
In the absence of delivery of a Notice of Continuation or Conversion with
respect to any Euro-Dollar Advance at least three (3) Euro-Dollar Business Days
before the last day of the then current Interest Period with respect thereto,
such Euro-Dollar Advance shall, on such last day, automatically convert to a
Base Rate Advance.

SECTION 2.04. Notes. The Revolver Advances of each Lender shall be evidenced by
a single Revolver Note payable to the order of such Lender for the account of
its Lending Office in an amount equal to the original principal amount of such
Lender’s Revolver Commitment. Upon receipt of each Lender’s Revolver Note
pursuant to Section 3.01, the Administrative Agent shall deliver such Revolver
Note to such Lender. Each Lender shall record, and prior to any transfer of its
Revolver Note shall endorse on the schedule forming a part thereof appropriate
notations to evidence, the date, amount and maturity of, and effective interest
rate for, each Revolver Advance made by it, the date and amount of each payment
of principal made by the Borrower with respect thereto and such schedule shall
constitute rebuttable presumptive evidence of the principal amount owing and
unpaid on such Lender’s Revolver Note; provided that the failure of any Lender
to make, or any error in making, any such recordation or endorsement shall not
affect the obligation of the Borrower hereunder or under the Revolver Note or
the ability of any Lender to assign its Revolver Note. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Revolver Note and to
attach to and make a part of any Revolver Note a continuation of any such
schedule as and when required.

SECTION 2.05. Maturity of Advances. Each Revolver Advance included in any
Borrowing shall mature, and the principal amount thereof, together with all
accrued unpaid interest thereon, shall be due and payable on the Termination
Date.

SECTION 2.06. Interest Rates.

(a) “Applicable Margin” shall mean 0.25%.

(b) Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Quarterly Payment Date while such
Base Rate Advance is outstanding and on the date such Base Rate Advance is
converted to a Euro-Dollar Advance or repaid. Any overdue principal of and, to
the extent permitted by applicable law, overdue interest on any Base Rate
Advance shall bear interest, payable on demand, for each day until paid in full
at a rate per annum equal to the Default Rate.

(c) Each Euro-Dollar Advance shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of: (1) the Applicable Margin, plus (2) the applicable Adjusted
London InterBank Offered Rate for such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof. Any overdue principal
of and, to the extent permitted by applicable law, overdue interest on any
Euro-Dollar Advance shall bear interest, payable on demand, for each day until
paid in full at a rate per annum equal to the Default Rate.

The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of
11:00 a.m. London, England time, two (2) Euro-Dollar Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the “London InterBank Offered Rate” for such Interest Period will
be the arithmetic average (rounded upward, if necessary, to the next higher
1/100th of 1%) of rates quoted by not less than two (2) major lenders in New
York City, selected by the Administrative Agent, at approximately 10:00 A.M.,
New York City time, two (2) Euro-Dollar Business Days prior to the first day of
such Interest Period, for deposits in Dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
principal amount of such Euro-Dollar Advance.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents). The Adjusted London InterBank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

(d) The Administrative Agent shall determine each interest rate applicable to
the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall give prompt notice to the Borrower and the Lenders by
telecopy of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

(e) After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the continuance and during the continuance of
an Event of Default described in Section 6.01(g) or 6.01(h), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) shall bear interest payable on demand for each day
until paid at a rate per annum equal to the Default Rate.

SECTION 2.07. Fees.

(a) The Borrower shall pay to the Administrative Agent for the ratable account
of each Lender an unused commitment fee equal to the product of: (i) the
aggregate of the daily average amounts of such Lender’s Unused Commitment, times
(ii) a per annum percentage equal to 0.15%. Such unused commitment fee shall
accrue from and including the Closing Date to and including the Termination
Date. Unused commitment fees shall be payable quarterly in arrears on each
Quarterly Payment Date and on the Termination Date; provided that should the
Revolver Commitments be terminated at any time prior to the Termination Date for
any reason, the entire accrued and unpaid fee shall be paid on the date of such
termination.

(b) The Borrower shall pay to the Administrative Agent for the ratable account
of each Lender a utilization fee in respect of any Fiscal Quarter in which
Revolver Advances are outstanding for more than 50% of the calendar days during
such Fiscal Quarter equal to the product of: (i) the aggregate of the daily
average amounts of such Lender’s Revolver Advances during such Fiscal Quarter,
times (ii) a per annum percentage equal to 0.15%. Such utilization fee shall
accrue from and including the Closing Date to and including the Termination
Date. Utilization fees shall be payable quarterly in arrears on each Quarterly
Payment Date and on the Termination Date; provided that should the Revolver
Commitments be terminated at any time prior to the Termination Date for any
reason, the entire accrued and unpaid fee shall be paid on the date of such
termination.

(c) The Borrower shall pay to the Administrative Agent, for the account and sole
benefit of the Administrative Agent, such fees and other amounts at such times
as set forth in the Administrative Agent’s Letter Agreement.

SECTION 2.08. Optional Termination or Reduction of Commitments. The Borrower
may, upon at least 3 Domestic Business Day’s irrevocable notice to the
Administrative Agent, terminate at any time, or proportionately reduce from time
to time by an aggregate amount of at least $10,000,000 or any larger multiple of
$1,000,000, the Revolver Commitments; provided, however: (1) each termination or
reduction, as the case may be, shall be permanent and irrevocable; (2) no such
termination or reduction shall be in an amount greater than the Total Unused
Revolver Commitments on the date of such termination or reduction; and (3) no
such reduction pursuant to this Section 2.08 shall result in the aggregate
Revolver Commitments of all of the Lenders to be reduced to an amount less than
$30,000,000, unless the Revolver Commitments are terminated in their entirety,
in which case all accrued fees (as provided under Section 2.07) shall be payable
on the effective date of such termination. Each reduction shall be made ratably
among the Lenders in accordance with their respective Revolver Commitments.

SECTION 2.09. Termination of Commitments. The Revolver Commitments shall
terminate on the Termination Date and any Revolver Advances then outstanding
(together with accrued interest thereon) shall be due and payable on such date.

SECTION 2.10. Optional Prepayments.

(a) The Borrower may, upon at least one (1) Domestic Business Day’s notice to
the Administrative Agent, prepay any Base Rate Borrowing in whole at any time,
or from time to time in part in amounts aggregating at least $5,000,000 or any
larger integral multiple of $1,000,000 (or any lesser amount equal to the
outstanding balance of such Advance), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Base Rate
Advances of the several Lenders included in such Base Rate Borrowing.

(b) Subject to any payments required pursuant to the terms of Article VIII for
such Euro-Dollar Borrowing, the Borrower may, upon at least three (3) Domestic
Business Day’s prior written notice, prepay in minimum amounts of $5,000,000
with additional increments of $1,000,000 (or any lesser amount equal to the
outstanding balance of such Advances) all or any portion of the principal amount
of any Euro-Dollar Borrowing prior to the maturity thereof, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of
Article VIII. Each such optional prepayment shall be applied to prepay ratably
the Euro-Dollar Advances of the several Lenders included in such Euro-Dollar
Borrowing.

(c) Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice, once
received by the Administrative Agent, shall not thereafter be revocable by the
Borrower.

SECTION 2.11. Mandatory Prepayments.

(a) On each date on which the Revolver Commitments are reduced or terminated
pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or prepay
such principal amount of the outstanding Revolver Advances, if any (together
with interest accrued thereon and any amount due under Section 8.05), as may be
necessary so that after such payment the aggregate unpaid principal amount of
the Revolver Advances does not exceed the aggregate amount of the Revolver
Commitments as then reduced. Each such payment or prepayment shall be applied
ratably to the Revolver Advances of the several Lenders outstanding on the date
of payment or prepayment in the following order or priority: (i) first, to Base
Rate Advances; and (ii) lastly, to Euro-Dollar Advances.

(b) In the event that the aggregate principal amount of all Revolver Advances at
any one time outstanding shall at any time exceed the aggregate amount of the
Revolver Commitments of all of the Lenders at such time, the Borrower shall
immediately repay so much of the Revolver Advances as is necessary in order that
the aggregate principal amount of the Revolver Advances thereafter outstanding,
shall not exceed the aggregate amount of the Revolver Commitments of all of the
Lenders at such time. Each such payment or prepayment shall be applied ratably
to the Revolver Advances of the several Lenders outstanding on the date of
payment or prepayment in the following order or priority: (i) first, to Base
Rate Advances; and (ii) lastly, to Euro-Dollar Advances.

(c) If at any time the Cash Collateral Coverage Ratio is not at least 1.01:1.00,
the Borrower shall immediately repay so much of the Revolver Advances as is
necessary in order that the Cash Collateral Coverage Ratio is, after giving
effect to such repayment, at least 1.01:1.00. Each such payment or prepayment
shall be applied ratably to the Revolver Advances of the several Lenders
outstanding on the date of payment or prepayment in the following order or
priority: (i) first, to Base Rate Advances, and (ii) lastly to Euro-Dollar
Advances.

SECTION 2.12. General Provisions as to Payments.

(a) The Borrower shall make each payment of principal of, and interest on, the
Advances and of fees hereunder without any set off, counterclaim or any
deduction whatsoever, not later than 11:00 A.M. (Eastern time) on the date when
due, in Federal or other funds immediately available in Winston-Salem, North
Carolina, to the Administrative Agent at its address referred to in
Section 9.01. The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.

(b) Whenever any payment of principal of, or interest on, the Base Rate Advances
or of fees shall be due on a day which is not a Domestic Business Day, the date
for payment thereof shall be extended to the next succeeding Domestic Business
Day. Whenever any payment of principal of or interest on, the Euro-Dollar
Advances shall be due on a day which is not a Euro-Dollar Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Euro-Dollar Business Day. If the date for any payment of principal is extended
by operation of law or otherwise, interest thereon shall be payable for such
extended time.

(c) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent

(d) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation

(e) Taxes.

(i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(ii) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (i) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower or by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(iv) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(v) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(vi) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

SECTION 2.13. Computation of Interest and Fees. Interest on the Advances shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Utilization
fees, unused commitment fees and any other fees payable hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

ARTICLE III

CONDITIONS TO BORROWINGS

SECTION 3.01. Conditions to Closing and First Borrowing. The obligation of each
Lender to make an Advance on the Closing Date is subject to the satisfaction of
the conditions set forth in Section 3.02 and the following additional
conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Agreement signed by such party;

(b) receipt by the Administrative Agent of a duly executed Revolver Note for the
account of each Lender, complying with the provisions of Section 2.04;

(c) receipt by the Administrative Agent of an opinion of Porter & Hedges, LLP,
as counsel to the Loan Parties, dated as of the Closing Date (or in the case of
an opinion delivered pursuant to Section 5.25 hereof such later date as
specified by the Administrative Agent) substantially in the form of Exhibit E
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request;

(d) receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing, substantially in the form
of Exhibit F hereto, signed by a chief financial officer or other authorized
officer of each Loan Party, to the effect that, to his knowledge, (i) no Default
has occurred and is continuing on the date of the first Borrowing and (ii) the
representations and warranties of the Loan Parties contained in Article IV are
true on and as of the date of the first Borrowing hereunder;

(e) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, substantially in the form of
Exhibit G hereto, certifying as to the names, true signatures and incumbency of
the officer or officers of the respective Loan Party, authorized to execute and
deliver the Loan Documents, and certified copies of the following items: (i) the
Loan Party’s Organizational Documents; (ii) the Loan Party’s Operating
Documents; (iii) if applicable, a certificate of the Secretary of State of such
Loan Party’s State of organization as to the good standing or existence of such
Loan Party, and (iv) the Organizational Action, if any, taken by the board of
directors of the Loan Party or the members, managers, trustees, partners or
other applicable Persons authorizing the Loan Party’s execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Loan Party is a party;

(f) receipt by the Administrative Agent of a Notice of Borrowing;

(g) the Security Agreement and the other Collateral Documents, each in form and
content satisfactory to the Administrative Agent shall have been duly executed
by the applicable Loan Parties and such documents shall have been delivered to
the Administrative Agent and shall be in full force and effect and each document
(including each Uniform Commercial Code financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Secured Parties, upon filing, recording or possession by the
Administrative Agent, as the case may be, a valid, legal and perfected
first-priority security interest in and lien on the Collateral described in the
Security Agreement shall have been delivered to the Administrative Agent;

(h) the Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) in which the Loan Parties
are organized, the chief executive office of each such Person is located, any
offices of such persons in which records have been kept relating to Collateral
described in the Collateral Documents and the other jurisdictions in which
Uniform Commercial Code filings (or equivalent filings) are to be made pursuant
to the preceding paragraph, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens other than Permitted
Liens indicated in any such financing statement (or similar document) have been
released or subordinated to the satisfaction of Administrative Agent;

(i) the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Administrative
Agent’s Letter Agreement to be paid as of such date, and shall have reimbursed
the Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent; and

(j) such other documents or items as the Administrative Agent, the Lenders or
their counsel may reasonably request.

SECTION 3.02. Conditions to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing is subject to the satisfaction
of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02

(b) receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require (including, without limitation,
certificate(s) from the Borrower and the Securities Intermediary (as defined in
the Security Agreement)) confirming that either (i) the Borrower is in
compliance with the Cash Collateral Coverage Ratio requirements set forth in
Section 5.03, or (ii) after giving effect to such Borrowing and the application
of the proceeds thereof, the Borrower shall be in compliance with the Cash
Collateral Coverage Ratio requirements set forth in Section 5.03;

(c) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing;

(d) after giving effect to each Borrowing, the Borrower shall have provided
sufficient Cash Collateral such that the Cash Collateral Coverage Ratio is at
least 1.01 to 1.00;

(e) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement shall be true, on and as of the date
of such Borrowing; and

(f) the fact that, immediately after such Borrowing: (A) the aggregate
outstanding principal amount of the Revolver Advances of each Lender will not
exceed the amount of its Revolver Commitment and (B) the aggregate outstanding
principal amount of the Revolver Advances will not exceed the aggregate amount
of the Revolver Commitments of all of the Lenders as of such date.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Loan Parties on the date of such Borrowing as to the truth and accuracy of
the facts specified in clauses (c), (d), (e) and (f) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower and Guarantors represent and warrant that:

SECTION 4.01. Existence and Power. The Borrower is a corporation, and each
Guarantor is a corporation, limited liability company or other legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted.

SECTION 4.02. Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of this Agreement,
the Notes, the Collateral Documents and the other Loan Documents to which such
Loan Party is a party (i) are within such Loan Party’s organizational powers,
(ii) have been duly authorized by all necessary Organizational Action,
(iii) require no action by or in respect of, or filing with, any Governmental
Authority (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of such Loan Party or any of its Subsidiaries.

SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Loan Parties enforceable in accordance with its terms, and the
Notes, the Collateral Documents and the other Loan Documents, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Loan Parties party to such Loan Document enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
Bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.

SECTION 4.04. Financial Information.

(a) The audited consolidated balance sheet of the Main Street Mezzanine Fund,
L.P. as of December 31, 2006 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Grant Thornton, LLP, copies of which have been delivered to the
Administrative Agent for delivery to each of the Lenders, and the unaudited
consolidated financial statements of the Main Street Mezzanine Fund, L.P. for
the interim period ended September 30, 2007, copies of which have been delivered
to each of the Lenders, fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.

(b) Since December 31, 2006 there has been no event, act, condition or
occurrence having a Material Adverse Effect.

SECTION 4.05. Litigation. There is no action, suit or proceeding pending, or to
the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any Governmental Authority which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Loan Parties
to perform their respective obligations under, this Agreement, the Notes, the
Collateral Documents or any of the other Loan Documents.

SECTION 4.06. Compliance with ERISA.

(a) The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.

(b) Neither the Loan Parties nor any member of the Controlled Group is or ever
has been obligated to contribute to any Multiemployer Plan.

(c) The assets of the Loan Parties or any Subsidiary of any Loan Party do not
and will not constitute “plan assets,” within the meaning of ERISA, the Code and
the respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.

SECTION 4.07. Taxes. There have been filed on behalf of the Loan Parties and
their respective Subsidiaries all Federal, state and local income, excise,
property and other tax returns which are required to be filed by them and all
taxes due pursuant to such returns or pursuant to any assessment received by or
on behalf of the Loan Parties or any Subsidiary have been paid. The charges,
accruals and reserves on the books of the Loan Parties and their respective
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Loan Parties, adequate.

SECTION 4.08. Subsidiaries. Each of the Subsidiaries (other than any Foreclosed
Subsidiary) is a corporation, a limited liability company or other legal entity,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, is duly qualified to transact business in every
jurisdiction where, by the nature of its business, such qualification is
necessary, and has all organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted. No Loan Party has any Subsidiaries except those Subsidiaries listed
on Schedule 4.08 and as set forth in any Compliance Certificate provided to the
Administrative Agent and Lenders pursuant to Section 5.01(c) after the Closing
Date, which accurately sets forth each such Subsidiary’s complete name and
jurisdiction of organization.

SECTION 4.09. Investment Company Act, Etc. Neither the Borrower nor any of its
Affiliates is a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935, as amended. The Borrower has
elected to be a “business development company” as defined in Section 2(a)(48) of
the Investment Company Act and is subject to regulation as such under the
Investment Company Act including Section 18, as modified by Section 61, of the
Investment Company Act.

SECTION 4.10. All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.

SECTION 4.11. Ownership of Property; Liens. Each of the Loan Parties and their
respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business.

SECTION 4.12. No Default. No Loan Party nor any of their respective Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound. No
Default or Event of Default has occurred and is continuing.

     
SECTION 4.13.
  Intentionally deleted.
 
   
SECTION 4.14.
  Environmental Matters.
 
   

(a) No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.

(b) No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Loan Parties, at or from any adjacent site or facility, except
for Hazardous Materials, such as cleaning solvents, pesticides and other
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, and managed or otherwise handled in minimal amounts in the
ordinary course of business in compliance with all applicable Environmental
Requirements.

(c) The Loan Parties, and each of their respective Subsidiaries, has procured
all Environmental Authorizations necessary for the conduct of the business
contemplated on such Property, and is in compliance in all material respects
with all Environmental Requirements in connection with the operation of the
Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.

SECTION 4.15. Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance with all applicable laws, including, without
limitation, all Environmental Laws and all regulations and requirements of the
Securities and Exchange Commission and the National Association of Securities
Dealers, Inc. (including with respect to timely filing of reports).

SECTION 4.16. Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance with all applicable laws, including, but not limited to, the “Blue
Sky” laws of all applicable states and the federal securities laws. The issued
shares of Capital Securities of each of the Loan Party’s respective Subsidiaries
are owned by the Loan Parties free and clear of any Lien or adverse claim.

SECTION 4.17. Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”

SECTION 4.18. Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Advances under this Agreement, no Loan
Party will be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code or Section 2 of the Uniform Fraudulent
Transfer Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

SECTION 4.19. Security Documents. Upon execution by the Borrower, the Security
Agreement shall be effective to create in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
upon filing of one or more Uniform Commercial Code financing statements in the
appropriate jurisdictions and execution and delivery of control agreements in
the form attached hereto as Exhibit H, Administrative Agent shall have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Borrower in such Collateral and the proceeds thereof that can be
perfected upon filing of one or more Uniform Commercial Code financing
statements and execution and delivery of such control agreements, in each case
prior and superior in any right to any other Person.

SECTION 4.20. Labor Matters. There are no significant strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Subsidiary of
any Loan Party pending or, to the knowledge of any Loan Party, threatened. The
hours worked by and payment made to employees of the Loan Parties and each
Subsidiary of any Loan Party have been in material compliance with the Fair
Labor Standards Act and any other applicable federal, state or foreign law
dealing with such matters.

SECTION 4.21. Patents, Trademarks, Etc. The Loan Parties and their respective
Subsidiaries own, or are licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are material to the businesses, assets,
operations, properties or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries taken as a whole. The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Loan Parties and their respective
Subsidiaries, does not infringe on the rights of any Person.

SECTION 4.22. Intentionally deleted.

SECTION 4.23. Anti-Terrorism Laws. None of the Loan Parties, nor any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including, without limitation, the Patriot Act.

SECTION 4.24. Ownership Structure. As of the Closing Date, Schedule 4.24 is a
complete and correct list of all Subsidiaries of the Borrower setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Capital Securities in such Subsidiary, (iii) the
nature of the Capital Securities held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Capital
Securities. Except as disclosed in such Schedule, as of the Closing Date (i) the
Borrower and its Subsidiaries owns, free and clear of all Liens and has the
unencumbered right to vote, all outstanding Capital Securities in each Person
shown to be held by it on such Schedule, (ii) all of the issued and outstanding
Capital Securities of each Person is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional Capital Securities of any type in, any such Person.

SECTION 4.25. Reports Accurate; Disclosure. All information, exhibits, financial
statements, documents, books, records or reports furnished or to be furnished by
the Loan Parties to the Administrative Agent or any Lender in connection with
this Agreement or any Loan Document, including without limitation all reports
furnished pursuant to Section 4.04, are true, complete and accurate in all
material respects; it being recognized by the Administrative Agent and the
Lenders that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not to be viewed as facts and that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results. Neither this
Agreement, nor any Loan Document, nor any agreement, document, certificate or
statement furnished to the Administrative Agent or the Lenders in connection
with the transactions contemplated hereby contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact known to any Loan
Party which materially and adversely affects the Borrower and its Subsidiaries,
or in the future is reasonably likely to have a Material Adverse Effect.

SECTION 4.26. Location of Offices. The Borrower’s name is Main Street Capital
Corporation. The location of Borrower (within the meaning of Article 9 of the
Uniform Commercial Code) is Maryland. The Borrower has not changed its name,
identity, structure, existence or state of formation, whether by amendment of
its Organizational Documents, by reorganization or otherwise, or has not changed
its location (within the meaning of Article 9 of the Uniform Commercial Code)
within the four (4) months preceding the Closing Date or any subsequent date on
which this representation is made.

SECTION 4.27. Affiliate Transactions. Except as permitted by Section 5.24,
neither the Borrower nor any Subsidiary nor any other Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.

SECTION 4.28. Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

SECTION 4.29. Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Closing Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Loan Parties in favor of
the Administrative Agent and each of the Lenders under this Agreement. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Advances.

SECTION 4.30. Intentionally deleted.

SECTION 4.31. No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.

SECTION 4.32. USA PATRIOT Act; OFAC.

(a) No Loan Party nor any Affiliate of a Loan Party is (1) a Person that resides
or has a place of business in a country or territory named on such lists or
which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign lender that does not
have a physical presence in any country and that is not affiliated with a Lender
that has a physical presence and an acceptable level of regulation and
supervision; or (3) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the USA PATRIOT Act as warranting special measures
due to money laundering concerns.

(b) No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned Entity,
(ii) has a more than 10% of its assets located in a Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Entity. No Loan Party or
any Affiliate of a Loan Party are in violation of and shall not violate any of
the country or list based economic and trade sanctions administered and enforced
by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

ARTICLE V

COVENANTS

The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any amount payable under any
Note remains unpaid:

SECTION 5.01. Information. The Borrower will deliver to the Administrative
Agent, who will then promptly deliver to each of the Lenders:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by Grant Thornton, LLP or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders; provided, that to the extent that any Special Purpose
Subsidiary or Foreclosed Subsidiary that is treated as a consolidated entity and
reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary
and such Foreclosed Subsidiary as of the end of such Fiscal Year and the related
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of such Special Purpose Subsidiary and such Foreclosed
Subsidiary for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year;

(b) as soon as available and in any event within 45 days after the end of each
of the four Fiscal Quarters of each Fiscal Year, consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such Fiscal
Quarter and the related statement of income and statement of cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the chief financial officer of
the Borrower; provided, that to the extent that any Special Purpose Subsidiary
or any Foreclosed Subsidiary that is treated as a consolidated entity and
reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (b), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Special Purpose Subsidiary
and such Foreclosed Subsidiary as of the end of such Fiscal Quarter and the
related statements of income, stockholders’ equity and cash flows (together with
all footnotes thereto) of such Special Purpose Subsidiary and such Foreclosed
Subsidiary for such Fiscal Quarter, setting forth in each case in comparative
form the figures for the previous Fiscal Quarter;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit M and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officers or authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.03, 5.05 and
5.07 on the date of such financial statements, (ii) setting forth the identities
of the respective Subsidiaries on the date of such financial statements, and
(iii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Loan Parties are taking or propose to take with respect thereto;

(d) within 5 Domestic Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officers or
authorized officers of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

(f) if and when the Borrower or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;

(g) promptly after the Borrower knows of the commencement thereof, notice of any
litigation, dispute or proceeding involving a claim against a Loan Party and/or
any Subsidiary of a Loan Party for $1,000,000 or more in excess of amounts
covered in full by applicable insurance; and

(h) from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.

SECTION 5.02. Inspection of Property, Books and Records. The Borrower will
(i) keep, and will cause each of its Subsidiaries to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; (ii) permit, and will cause each Subsidiary of the Borrower and
each Loan Party to permit, with reasonable prior notice which notice shall not
be required in the case of an emergency, the Administrative Agent or its
designee, at the expense of the Borrower and Loan Parties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, but no more frequently than once
each Fiscal Quarter unless a Default shall have occurred and be continuing. The
Loan Parties agree to cooperate and assist in such visits and inspections.

SECTION 5.03. Cash Collateral Coverage Ratio. The Borrower shall maintain at all
times a Cash Collateral Coverage Ratio of at least 1.01:1.00.

SECTION 5.04. Sale/Leasebacks. The Loan Parties shall not, nor shall they permit
any Subsidiary to, enter into any Sale/Leaseback Transaction

SECTION 5.05. Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth shall at no time be less than 80% of the Consolidated Tangible Net Worth
on the Closing Date. This covenant shall be tested annually on or before
March 31 of each year for the Fiscal Year ending on the immediately preceding
December 31.

SECTION 5.06. Intentionally Deleted.

SECTION 5.07. Interest Coverage Ratio. The Borrower will maintain, as of the end
of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2008, an Interest Coverage Ratio of not less than 2.00:1.00. For the two Fiscal
Quarters ending March 31, 2008, the Interest Coverage Ratio shall be calculated
by multiplying its constituent components for such periods by 2. For the three
Fiscal Quarters ending June 30, 2008, the Interest Coverage Ratio shall be
calculated by multiplying its constituent components for such periods by 4/3.
For the Fiscal Quarter ending September 30, 2008 and each Fiscal Quarter
thereafter, the Interest Coverage Ratio shall be calculated for the 4
immediately preceding Fiscal Quarters.

SECTION 5.08. Maintenance of RIC Status and Business Development Company. The
Borrower will maintain its status as a RIC under the Code and as a “business
development company” under the Investment Company Act.

     
SECTION 5.09.
  Intentionally deleted.
 
   
SECTION 5.10.
  Intentionally deleted.
 
   

SECTION 5.11. Negative Pledge. No Loan Party nor any Subsidiary of a Loan Party
will create, assume or suffer to exist any Lien on any Cash Collateral now owned
or hereafter acquired by it.

SECTION 5.12. Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party to, maintain its organizational existence
and carry on its business in substantially the same manner and in substantially
the same line or lines of business or line or lines of business reasonably
related to the business now carried on and maintained.

SECTION 5.13. Dissolution. No Loan Party nor any Subsidiary of a Loan Party
shall suffer or permit dissolution or liquidation either in whole or in part or
redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except through corporate or company reorganization
to the extent permitted by Section 5.14.

SECTION 5.14. Consolidations, Mergers and Sales of Assets. No Loan Party will,
nor will it permit any Subsidiary of a Loan Party to, consolidate or merge with
or into, or sell, lease or otherwise transfer all or any substantial part of its
assets to, any other Person, or discontinue or eliminate any business line or
segment, provided that (a) a Loan Party may merge with another Person if
(i) such Person was organized under the laws of the United States of America or
one of its states, (ii) the Loan Party is the Person surviving such merger,
(iii) immediately after giving effect to such merger, no Default shall have
occurred and be continuing, and (iv) if the Borrower merges with another Loan
Party, the Borrower is the Person surviving such merger; (b) Subsidiaries of a
Loan Party (excluding Loan Parties) may merge with one another; and (c) the
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
a transfer of assets or the discontinuance or elimination of a business line or
segment (in a single transaction or in a series of related transactions) if,
after giving effect thereto the Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to such transfer,
discontinuation or elimination, with the terms and conditions of this Agreement.

SECTION 5.15. Use of Proceeds. No portion of the proceeds of any Advance will be
used by the Borrower or any Subsidiary (i) in connection with, either directly
or indirectly, any tender offer for, or other acquisition of, stock of any
corporation with a view towards obtaining control of such other corporation,
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (iii) for any purpose
in violation of any applicable law or regulation. Except as otherwise provided
herein, the proceeds of the Revolver Advances shall be used to: (i) support
portfolio growth and preserve future investment flexibility permitted under the
Code (including, without limitation, the purchase of 90-Day Treasury Securities)
and (ii) to pay fees and expenses incurred in connection with this Agreement. No
part of the proceeds of any Advance will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.

SECTION 5.16. Compliance with Laws; Payment of Taxes. Each Loan Party will, and
will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with applicable laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a lien against the property of a Loan
Party or any Subsidiary of a Loan Party, except liabilities being contested in
good faith by appropriate proceedings diligently pursued and against which, if
requested by the Administrative Agent, the Borrower shall have set up reserves
in accordance with GAAP.

SECTION 5.17. Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business. Upon
request, the Loan Parties shall promptly furnish the Administrative Agent copies
of all such insurance policies or certificates evidencing such insurance and
such other documents and evidence of insurance as the Administrative Agent shall
request.

SECTION 5.18. Change in Fiscal Year. No Loan Party will make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its Fiscal Year (except to conform with the Fiscal
Year of the Borrower) without the consent of the Required Lenders.

SECTION 5.19. Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.

SECTION 5.20. Environmental Notices. Each Loan Party shall furnish to the
Lenders and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting the Properties or any
adjacent property, and all facts, events, or conditions that could lead to any
of the foregoing.

SECTION 5.21. Environmental Matters. No Loan Party or any Subsidiary of a Loan
Party will, nor will any Loan Party permit any Third Party to, use, produce,
manufacture, process, treat, recycle, generate, store, dispose of, manage at, or
otherwise handle or ship or transport to or from the Properties any Hazardous
Materials except for Hazardous Materials such as cleaning solvents, pesticides
and other similar materials used, produced, manufactured, processed, treated,
recycled, generated, stored, disposed, managed or otherwise handled in minimal
amounts in the ordinary course of business in compliance with all applicable
Environmental Requirements.

SECTION 5.22. Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at, under or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.

SECTION 5.23. Intentionally deleted.

SECTION 5.24. Transactions with Affiliates. No Loan Party nor any Subsidiary of
a Loan Party shall enter into, or be a party to, any transaction with any
Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a Loan
Party or a Subsidiary of a Loan Party), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

SECTION 5.25. Joinder of Subsidiaries.

(a) The Loan Parties shall cause any Person which becomes a Subsidiary of a Loan
Party (other than a Foreclosed Subsidiary) after the Closing Date to become a
party to, and agree to be bound by the terms of, this Agreement and the other
Loan Documents pursuant to a Joinder Agreement, in the form attached hereto as
Exhibit D satisfactory to the Administrative Agent in all respects and executed
and delivered to the Administrative Agent within ten (10) Domestic Business Days
after the day on which such Person became a Subsidiary. The Loan Parties shall
also cause the items specified in Section 3.01(c), (e), and (j) to be delivered
to the Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.

(b) Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.25(a), such Subsidiary (including, without limitation, the Initial
Guarantors) thereafter shall remain a party to this Agreement until the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement.

(c) The Loan Parties acknowledge that Main Street Mezzanine Fund, LP and Main
Street Mezzanine Management, LLC are not Initial Guarantors because the Loan
Parties have advised the Administrative Agent and Lenders that Main Street
Mezzanine Fund, LP and Main Street Mezzanine Management, LLC are restricted by
the terms of certain agreements, regulations and other restrictions that
prohibit Main Street Mezzanine Fund, LP and Main Street Mezzanine Management,
LLC from being a Guarantor (the “Restrictive Provisions”). The Loan Parties
shall immediately notify the Administrative Agent if either there is: (1) a
modification, expiration or termination of the Restrictive Provisions the result
of which will permit Main Street Mezzanine Fund, LP or Main Street Mezzanine
Management, LLC to be a Guarantor; or (2) the Restrictive Provisions are waived
for any other transaction in which Main Street Mezzanine Fund, LP or Main Street
Mezzanine Management, LLC guarantees or becomes a co-borrower of the
indebtedness, liabilities and obligations of any one or more of the Loan
Parties. In either of such events, the Loan Parties shall cause either or both
of Main Street Mezzanine Fund, LP and Main Street Mezzanine Management, LLC as
applicable to become a party to, and agree to be bound by the terms of, this
Agreement and the other Loan Documents pursuant to a Joinder Agreement, in the
form attached hereto as Exhibit D satisfactory to the Administrative Agent in
all respects and executed and delivered to the Administrative Agent within ten
(10) Domestic Business Days after the occurrence of such event. The Loan Parties
shall also cause the items specified in Section 3.01(c), (e) and (j) to be
delivered to the Administrative Agent concurrently with the instrument referred
to above, modified appropriately to refer to such instrument, and the new
Guarantor (either or both of Main Street Mezzanine Fund, LP and Main Street
Mezzanine Management, LLC as applicable). Notwithstanding the fact that Main
Street Mezzanine Fund, LP and Main Street Mezzanine Management, LLC are not
Guarantors, Main Street Mezzanine Fund, LP and Main Street Mezzanine Management,
LLC shall be included for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Consolidated Net Realized Income and Consolidated
Tangible Net Worth.

SECTION 5.26. Intentionally deleted.

SECTION 5.27. Partnerships and Joint Ventures. No Loan Party shall become a
general partner in any general or limited partnership or a joint venturer in any
joint venture.

     
SECTION 5.28.
  Intentionally deleted.
 
   
SECTION 5.29.
  Intentionally deleted.
 
   

SECTION 5.30. Modifications of Organizational Documents. The Borrower shall not,
and shall not permit any Loan Party or other Subsidiary to, amend, supplement,
restate or otherwise modify its Organizational Documents or Operating Documents
or other applicable document if such amendment, supplement, restatement or other
modification could reasonably be expected to have a Material Adverse Effect.

SECTION 5.31. ERISA Exemptions. The Loan Parties shall not permit any of their
respective assets to become or be deemed to be “plan assets” within the meaning
of ERISA, the Code and the respective regulations promulgated thereunder.

SECTION 5.32. Hedging Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business (i) to
hedge or mitigate risks to which the Loan Parties are exposed in the conduct of
their business or the management of their liabilities, or (ii) with any
counterparty who is or is anticipated to become, at the time that the Hedging
Transaction is entered into, a borrower from a Loan Party or the issuer of a
debt or equity interest to a Loan Party, which Hedging Transaction is entered
into to hedge or mitigate risks to which such counterparty and its affiliates
are exposed in the conduct of their businesses or the management of their
liabilities, or (iii) to hedge or mitigate risks to which a Loan Party is
exposed under Hedging Transactions described in the preceding clause (ii) or to
effect an offset or unwind of any other Hedging Transaction; provided that the
Loan Parties shall act in a reasonable and prudent manner to achieve, in the
aggregate, substantially offsetting Hedging Transactions under clause (iii) with
respect to the Net Mark to Market Exposure under the Hedging Transactions that
are from time to time outstanding under clause (ii). Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

ARTICLE VI

DEFAULTS

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Advance
(including, without limitation, any Advance or portion thereof to be repaid
pursuant to Section 2.11) or shall fail to pay any interest on any Advance
within three Domestic Business Days after such interest shall become due, or any
Loan Party shall fail to pay any fee or other amount payable hereunder within
three Domestic Business Days after such fee or other amount becomes due; or

(b) any Loan Party shall fail to observe or perform any covenant contained in
Sections 5.02(ii), 5.03 to 5.05, 5.07, 5.08, 5.11, 5.12, 5.13, 5.14, 5.15, 5.25
or 5.30; or

(c) any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (p) below); provided that
such failure continues for thirty days after the earlier of (i) the first day on
which any Loan Party has knowledge of such failure or (ii) written notice
thereof has been given to the Borrower by the Administrative Agent at the
request of any Lender; or

(d) any representation, warranty, certification or statement made or deemed made
by the Loan Parties in Article IV of this Agreement or in any financial
statement, material certificate or other material document or report delivered
pursuant to this Agreement shall prove to have been untrue or misleading in any
material respect when made (or deemed made); or

(e) any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $500,000 after expiration of any applicable cure or grace
period; or

(f) any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan Party
in an aggregate principal amount in excess of $500,000 or the mandatory
prepayment or purchase of such Debt by any Loan Party (or its designee) or such
Subsidiary of a Loan Party (or its designee) prior to the scheduled maturity
thereof, or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or

(g) any Loan Party or any Subsidiary of a Loan Party shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any Bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, administrator, custodian or other similar official of it
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

(h) an involuntary case or other proceeding shall be commenced against any Loan
Party or any Subsidiary of a Loan Party seeking liquidation, reorganization or
other relief with respect to it or its debts under any Bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal Bankruptcy laws as now or hereafter
in effect; or

(i) any Loan Party or any member of the Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by any Loan Party, any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

(j) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $500,000 shall be rendered against any Loan Party or any
Subsidiary of a Loan Party and such judgment or order shall continue unsatisfied
and unstayed for a period of 30 days or any Loan Party or Subsidiary of a Loan
Party shall have made payments in settlement of any litigation or threatened
proceeding in excess of $500,000; or

(k) a federal tax lien shall be filed against any Loan Party or any Subsidiary
of a Loan Party under Section 6323 of the Code or a lien of the PBGC shall be
filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or

(l) a Change in Control shall occur; or

(m) the Administrative Agent, as agent for the Secured Parties, shall fail for
any reason to have a valid first priority security interest in any of the
Collateral; or

(n) a default or event of default shall occur and be continuing under any of the
Collateral Documents or any Loan Party shall fail to observe or perform any
obligation to be observed or performed by it under any Collateral Document, and
such default, event of default or failure to perform or observe any obligation
continues beyond any applicable cure or grace period provided in such Collateral
Document; or

(o) Todd A. Reppert shall cease to hold the offices of President and Chief
Financial Officer of the Borrower and such individual is not replaced as such
officer by an individual satisfactory to the Administrative Agent and Required
Lenders within 90 days after the date on which such individual ceases to be such
officer; or

(p) (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or

(q) if the Borrower at any time fails to own (directly or indirectly, through
Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting stock,
voting membership interests or equivalent equity interests of each Guarantor; or

(r) any Loan Party shall disaffirm, contest or deny its obligations under any
Loan Document; or

(s) the occurrence of any event, act or condition which the Required Lenders
determine either does or has a reasonable probability of causing a Material
Adverse Effect,

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Borrower terminate the Revolver
Commitments and they shall thereupon terminate and (ii) if requested by the
Required Lenders, by notice to the Borrower declare the Notes (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents to be, and the Notes (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Notes (together with accrued
interest thereon) and all other amounts payable hereunder and under the other
Loan Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Notwithstanding the foregoing, the
Administrative Agent shall have available to it all rights and remedies provided
under the Loan Documents (including, without limitation, the rights of a secured
party pursuant to the Collateral Documents) and in addition thereto, all other
rights and remedies at law or equity, and the Administrative Agent shall
exercise any one or all of them at the request of the Required Lenders.

SECTION 6.02. Notice of Default. The Administrative Agent shall give notice to
the Borrower of any Default under Section 6.01(c) promptly upon being requested
to do so by any Lender and shall thereupon notify all the Lenders thereof.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Branch Banking and Trust Company to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders

SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 7.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States of America. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES; COMPENSATION

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period:

(a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, or

(b) the Required Lenders advise the Administrative Agent that the London
InterBank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding the
Euro-Dollar Advances for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Loans, shall
be suspended. Unless the Borrower notifies the Administrative Agent at least 2
Euro-Dollar Business Days before the date of any Borrowing of Euro-Dollar Loans
for which a Notice of Borrowing has previously been given, or continuation or
conversion into such Euro-Dollar Loans for which a Notice of Continuation or
Conversion has previously been given, that it elects not to borrow or so
continue or convert on such date, such Borrowing shall instead be made as a Base
Rate Borrowing, or such Euro-Dollar Loan shall be converted to a Base Rate Loan.

SECTION 8.02. Illegality. If, after the date hereof, the adoption of any
applicable law, rule, treaty or regulation, or any change in any existing or
future law, rule, treaty or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
authority, bank or agency being referred to as an “Authority” and any such event
being referred to as a “Change of Law”), or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any Authority shall make it unlawful or impossible for any Lender (or
its Lending Office) to make, maintain or fund its Euro-Dollar Advances and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make or permit continuations or conversions of Euro-Dollar
Advances shall be suspended. Before giving any notice to the Administrative
Agent pursuant to this Section, such Lender shall designate a different Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its portion of the outstanding Euro-Dollar Advances to
maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of the Euro-Dollar Advances
of such Lender, together with accrued interest thereon and any amount due such
Lender pursuant to Section 8.05. Concurrently with prepaying such Euro-Dollar
Advances, the Borrower shall borrow a Base Rate Advance in an equal principal
amount from such Lender (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Advances of the other Lenders),
and such Lender shall make such a Base Rate Advance.

SECTION 8.03. Increased Cost and Reduced Return.

(a) If after the date hereof, a Change of Law or compliance by any Lender (or
its Lending Office) with any request or directive (whether or not having the
force of law) of any Authority:

(i) shall subject any Lender (or its Lending Office) to any tax of any kind
whatsoever with respect to this Agreement or any Euro-Dollar Advances made by
it, or shall change the basis of taxation of payments to any Lender (or its
Lending Office) in respect thereof (except for changes in the rate of tax on the
overall net income of such Lender or its Lending Office imposed by the
jurisdiction in which such Lender’s principal executive office or Lending Office
is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any such requirement included in an
applicable Euro-Dollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended or participated in by, any Lender (or its
Lending Office); or

(iii) shall impose on any Lender (or its Lending Office) or the London interbank
market any other condition, cost or expense affecting this Agreement or
Euro-Dollar Advances by such Lender or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Euro-Dollar Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender (or its Lending Office) under this
Agreement or under its Notes with respect thereto, by an amount deemed by such
Lender, in its reasonable discretion, to be material, then, upon demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will reasonably compensate such
Lender for such additional or increased cost or reduction suffered.

(b) If any Lender shall have determined that after the date hereof the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any existing or future law, rule or regulation, or any change in the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Authority, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender, in its reasonable discretion, to be material, then from time to
time, upon demand by such Lender, the Borrower shall pay to such Lender such
additional amount or amounts as will reasonably compensate such Lender for such
reduction.

(c) Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the event giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar Advances.
If (i) the obligation of any Lender to make or maintain a Euro-Dollar Advance
has been suspended pursuant to Section 8.02 or (ii) any Lender has demanded
compensation under Section 8.03, and the Borrower shall, by at least 5
Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

(a) all Advances which would otherwise be made by such Lender as or permitted to
be continued as or converted into Euro-Dollar Advances shall instead be made as
or converted into Base Rate Advances, (in all cases interest and principal on
such Advances shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and

(b) after its portion of the Euro-Dollar Advance has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Advance
shall be applied to repay its Base Rate Advance instead.

In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.

SECTION 8.05 Compensation. Upon the request of any Lender, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Lender
such amount or amounts as shall compensate such Lender for any loss, cost or
expense incurred by such Lender as a result of:

(a) any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02 or
otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or

(b) any failure by the Borrower to prepay a Euro-Dollar Advance on the date for
such prepayment specified in the relevant notice of prepayment hereunder; or

(c) any failure by the Borrower to borrow a Euro-Dollar Advance on the date for
the Borrowing of which such Euro-Dollar Advance is a part specified in the
applicable Notice of Borrowing delivered pursuant to Section 2.02;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices Generally.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to the Borrower or any other Loan Party, to it at 11300 Post Oak
Boulevard, Suite 800, Houston, TX 77056, Attention of Todd A. Reppert
(Telecopier No. (713) 350-6042; Telephone No. (713) 350-6029);

(ii) if to the Administrative Agent, to Branch Banking and Trust Company at 200
West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of Michael F.
Skorich (Telecopier No. (336) 733-2740; Telephone No. (336) 733-2709;

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
or other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

(b) Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or Environmental
Releases on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that a Loan Party for any reason
fails to pay any amount required under paragraph (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 9.13.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 9.04. Setoffs; Sharing of Set-Offs; Application of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Advances and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by a Loan Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

(c) Prior to the occurrence of a Default, the Administrative Agent shall apply
all payments and prepayments in respect of the obligations of the Borrower under
this Agreement or any other Loan Document in such order as shall be specified by
the Borrower. After the occurrence of a Default, the Administrative Agent shall,
unless otherwise specified at the direction of the Required Lenders which
direction shall be consistent with the last two sentences of this paragraph (c),
apply all payments and prepayments in respect of any obligations of the Borrower
and other Loan Parties under this Agreement or any other Loan Document and all
proceeds of collateral, if any, in the following order:

(i) first, to pay interest on and then principal of any portion of the Advances
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;

(ii) second, to pay obligations of the Borrower in respect of any fees,
expenses, reimbursements or indemnities then due to the Administrative Agent;

(iii) third, to pay obligations of the Borrower in respect of any fees,
expenses, reimbursements or indemnities then due to the Lenders;

(iv) fourth, to pay interest due in respect of Advances;

(v) fifth, to the ratable payment or prepayment of principal outstanding on
Advances in such order as the Administrative Agent may determine in its sole
discretion; and

(vi) sixth, to the ratable payment of all other obligations of the Loan Parties.

(d) Unless otherwise designated (which designation shall only be applicable
prior to the occurrence of a Default) by the Borrower, all principal payments in
respect of Advances shall be applied first, to repay outstanding Base Rate
Advances, and then to repay outstanding Euro-Dollar Advances with those Advances
which have earlier expiring Interest Periods being repaid prior to those which
have later expiring Interest Periods. The order of priority set forth in clauses
(i) and (ii) of this paragraph (c) and the related provisions of this Agreement
are set forth solely to determine the rights and priorities of the
Administrative Agent. The order of priority set forth in clauses (iii) through
(vi) of this paragraph (c) may at any time and from time to time be changed by
the Required Lenders without necessity of notice to or consent of or approval by
the Borrower, or any other Person. The order of priority set forth in clauses
(i) through (ii) of this paragraph (c) may be changed only with the prior
written consent of the Administrative Agent.

SECTION 9.05. Amendments and Waivers.

(a) Any provision of this Agreement, the Notes or any other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower and the Required Lenders (and, if the rights or duties
of the Administrative Agent are affected thereby, by the Administrative Agent);
provided that no such amendment or waiver shall, unless signed by all the
Lenders, (i) increase the Revolver Commitment of any Lender or subject any
Lender to any additional obligation, (ii) reduce the principal of or decrease
the rate of interest on any Advance or decrease any fees hereunder, (iii) defer
the date fixed for any payment of principal of or interest on any Advance or any
fees hereunder, (iv) reduce the amount of principal, decrease the amount of
interest or decrease the amount of fees due on any date fixed for the payment
thereof, (v) change the percentage of the Revolver Commitments or of the
aggregate unpaid principal amount of the Notes, or the percentage of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement, (vi) change the manner of
application of any payments made under this Agreement or the other Loan
Documents, (vii) release or substitute all or any material portion of the
Collateral held as security for the Obligations, (viii) change or modify the
definition of “Required Lenders,” or (ix) release any guaranty given to support
payment of the Guaranteed Obligations.

(b) No Loan Party will solicit, request or negotiate for or with respect to any
proposed waiver or amendment of any of the provisions of this Agreement unless
each Lender shall be informed thereof by the Borrower, or by the Administrative
Agent, and shall be afforded an opportunity of considering the same and shall be
supplied by the Borrower, or by the Administrative Agent, if the Borrower so
requests and to the extent already furnished to the Administrative Agent, with
sufficient information to enable it to make an informed decision with respect
thereto. Executed or true and correct copies of any waiver or consent effected
pursuant to the provisions of this Agreement shall be delivered by the Borrower
to the Administrative Agent for delivery to each Lender forthwith following the
date on which the same shall have been executed and delivered by the requisite
percentage of Lenders. No Loan Party will, directly or indirectly, pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any Lender (in its capacity as such) as
consideration for or as an inducement to the entering into by such Lender of any
waiver or amendment of any of the terms and provisions of this Agreement unless
such remuneration is concurrently paid, on the same terms, ratably to all such
Lenders.

SECTION 9.06. Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not,
directly or indirectly (by negative pledge or otherwise), relying upon any
Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

SECTION 9.07. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolver Commitment and the Revolver Advances at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolver Commitment (which for this purpose includes Revolver Advances
outstanding thereunder) or, if the applicable Revolver Commitment is not then in
effect, the principal outstanding balance of the Revolver Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolver Advances or the Revolver Commitment assigned;

(iii) any assignment of a Revolver Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender with a Revolver Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolver Commitments of, and principal amounts of the Revolver Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment and/or the Revolver Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 8.01
through 8.05 inclusive to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.04 as though it were a Lender, provided such Participant
agrees to be subject to Section 9.04 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.03 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.12
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.12 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information

SECTION 9.09. Representation by Lenders. Each Lender hereby represents that it
is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.

SECTION 9.10. Obligations Several. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or commitment of
any other Lender hereunder. Nothing contained in this Agreement and no action
taken by the Lenders pursuant hereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt and each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement or any other Loan Document and
it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.

SECTION 9.11. Survival of Certain Obligations. Sections 8.03(a), 8.03(b), 8.05
and 9.03, and the obligations of the Loan Parties thereunder, shall survive, and
shall continue to be enforceable notwithstanding, the termination of this
Agreement, and the Revolver Commitments and the payment in full of the principal
of and interest on all Advances.

SECTION 9.12. North Carolina Law. This Agreement and each Note shall be
construed in accordance with and governed by the law of the State of North
Carolina.

SECTION 9.13. Severability. In case any one or more of the provisions contained
in this Agreement, the Notes or any of the other Loan Documents should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

SECTION 9.14. Interest. In no event shall the amount of interest due or payable
hereunder or under the Notes exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently made to any
Lender by the Borrower or inadvertently received by any Lender, then such excess
sum shall be credited as a payment of principal, unless the Borrower shall
notify such Lender in writing that it elects to have such excess sum returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Lenders not receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may legally be paid by the Borrower under applicable
law.

SECTION 9.15. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

SECTION 9.16. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 9.17. Waiver of Jury Trial; Consent to Jurisdiction. The Borrower, each
of the other Loan Parties, and each of the Lenders and the Administrative Agent
(1) irrevocably waives, to the fullest extent permitted by law, any and all
right to trial by jury in any legal proceeding arising out of this Agreement,
any of the other Loan Documents, or any of the transactions contemplated hereby
or thereby, (2) submits to personal jurisdiction in the State of North Carolina,
the courts thereof and the United States District Courts sitting therein, for
the enforcement of this Agreement, the Notes and the other Loan Documents,
(3) waives any and all personal rights under the law of any jurisdiction to
object on any basis (including, without limitation, inconvenience of forum) to
jurisdiction or venue within the State of North Carolina for the purpose of
litigation to enforce this Agreement, the Notes or the other Loan Documents, and
(4) agrees that service of process may be made upon it in the manner prescribed
in Section 9.01 for the giving of notice to the Borrower. Nothing herein
contained, however, shall: (i) prevent the Administrative Agent from bringing
any action or exercising any rights against any security and against the
Borrower or any other Loan Party personally, and against any assets of the
Borrower or any other Loan Party, within any other state or jurisdiction; or
(ii) affect the right to serve legal process in any other manner permitted by
law.

SECTION 9.18. Independence of Covenants. All covenants under this Agreement and
the other Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any such covenant, the fact
that it would be permitted by an exception to, or would be otherwise allowed by,
another covenant shall not avoid the occurrence of a Default if such action is
taken or such condition exists.

ARTICLE X

GUARANTY

SECTION 10.01. Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent and the Lenders the due
and punctual payment of the principal of and the premium, if any, and interest
on the Guaranteed Obligations and any and all other amounts due under or
pursuant to the Loan Documents, when and as the same shall become due and
payable (whether at stated maturity or by optional or mandatory prepayment or by
declaration, redemption or otherwise) in accordance with the terms of the Loan
Documents. The Guarantors’ guaranty under this Section is an absolute, present
and continuing guarantee of payment and not of collectibility, and is in no way
conditional or contingent upon any attempt to collect from the Borrower, any of
the Guarantors or any other guarantor of the Guaranteed Obligations (or any
portion thereof) or upon any other action, occurrence or circumstances
whatsoever. In the event that the Borrower or any Guarantor shall fail so to pay
any such principal, premium, interest or other amount to the Administrative
Agent or a Lender, the Guarantors will pay the same forthwith, without demand,
presentment, protest or notice of any kind (all of which are waived by the
Guarantors to the fullest extent permitted by law), in lawful money of the
United States, at the place for payment specified in Loan Documents or specified
by such Administrative Agent in writing, to such Administrative Agent. The
Guarantors further agree, promptly after demand, to pay to the Administrative
Agent and Lenders the costs and expenses incurred by such Administrative Agent
or Lender in connection with enforcing the rights of such Administrative Agent
and Lenders against the Borrower and any or all of the Guarantors (whether in a
Bankruptcy proceeding or otherwise) following any default in payment of any of
the Guaranteed Obligations or the obligations of the Guarantors hereunder,
including, without limitation, the fees and expenses of counsel to the
Administrative Agent and such Lenders.

SECTION 10.02. Obligations Absolute. The obligations of the Guarantors hereunder
are and shall be absolute and unconditional, irrespective of the validity,
regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent or any Lender hereunder or otherwise, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, to the fullest extent permitted by law, any
circumstance or condition whatsoever (whether or not any of the Guarantors shall
have any knowledge or notice thereof), including, without limitation:

(a) any amendment or modification of or supplement to any of the Loan Documents
or any other instrument referred to herein or therein, or any assignment or
transfer of any thereof or of any interest therein, or any furnishing or
acceptance of additional security for any of the Guaranteed Obligations;

(b) any waiver, consent or extension under any Loan Document or any such other
instrument, or any indulgence or other action or inaction under or in respect
of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;

(c) any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent or any Lender against the Borrower or any Guarantor,
any Subsidiary of the Borrower or any Subsidiary of any Guarantor;

(d) any Bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;

(e) any merger or consolidation of the Borrower, any Subsidiary of the Borrower
or any Guarantor or any of the Guarantors into or with any other Person or any
sale, lease or transfer of any or all of the assets of any of the Guarantors,
the Borrower or any Subsidiary of the Borrower or any Guarantor to any Person;

(f) any failure on the part of the Borrower, any Guarantor or any Subsidiary of
the Borrower or any Guarantor for any reason to comply with or perform any of
the terms of any agreement with any of the Guarantors;

(g) any exercise or non-exercise by the Administrative Agent or any Lender, of
any right, remedy, power or privilege under or in respect of any of the Loan
Documents or the Guaranteed Obligations, including, without limitation, under
this Section;

(h) any default, failure or delay, willful or otherwise, in the performance or
payment of any of the Guaranteed Obligations;

(i) any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;

(j) any failure to give notice to any of the Guarantors of the occurrence of any
breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;

(k) any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or

(l) any other circumstance (other than payment in full) which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or which
might in any manner or to any extent vary the risk of such Guarantor.

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations. The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent or any Lender to take any action pursuant to any statute permitting a
Guarantor to request that the Administrative Agent or any Lender attempt to
collect the Guaranteed Obligations from the Borrower, any of the Guarantors or
any other guarantor (including without limitation any rights under
Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes, O.C.G.A. §
10-7-24, or any similar or successor provisions), (C) all notices which may be
required by statute, rule of law or otherwise to preserve any of the rights of
the Administrative Agent or any Lender against the Guarantors, including,
without limitation, presentment to or demand of payment from the Borrower, any
of the Subsidiaries of the Borrower or any Guarantor, or any of the other
Guarantors with respect to any Loan Document or this agreement, notice of
acceptance of the Guarantors’ guarantee hereunder and/or notice to the Borrower,
any of the Subsidiaries of the Borrower or any Guarantor, or any Guarantor of
default or protest for nonpayment or dishonor, (D) any diligence in collection
from or protection of or realization upon all or any portion of the Guaranteed
Obligations or any security therefor, any liability hereunder, or any party
primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent or any
Lender to proceed to collect all or any portion of the Guaranteed Obligations
from, or to commence an action against, the Borrower, any Guarantor or any other
Person, or to resort to any security or to any balance of any deposit account or
credit on the books of the Administrative Agent or any Lender in favor of the
Borrower, any Guarantor or any other Person, despite any notice or request of
any of the Guarantors to do so.

SECTION 10.03. Continuing Obligations; Reinstatement. The obligations of the
Guarantors under this Article X are continuing obligations and shall continue in
full force and effect until such time as all of the Guaranteed Obligations (and
any renewals and extensions thereof) shall have been finally paid and satisfied
in full. The obligations of the Guarantors under this Article X shall continue
to be effective or be automatically reinstated, as the case may be, if any
payment made by the Borrower, any Guarantor or any Subsidiary of the Borrower or
any Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, Bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made. If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be stayed, enjoined or otherwise prevented for
any reason, including without limitation because of the pendency of a case or
proceeding relating to the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor under any Bankruptcy or insolvency law, for purposes
of this Article X and the obligations of the Guarantors hereunder, such
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if such Guaranteed Obligations had been accelerated in accordance with
the terms of the applicable Loan Documents or of this Agreement.

SECTION 10.04. Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent or any Lender to proceed against any
additional or substitute endorsers or guarantors or the Borrower or any of their
Subsidiaries or any other Person or to pursue any other remedy available to the
Administrative Agent or any such Lender.

SECTION 10.05. Information Concerning the Borrower. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of the Borrower, the other Guarantors and their respective
Subsidiaries, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that neither the
Administrative Agent nor any Lender shall have any duty to advise the Guarantors
of information known to the Administrative Agent or any such Lender regarding or
in any manner relevant to any of such circumstances or risks.

SECTION 10.06. Guarantors’ Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of the Borrower or any Subsidiary of the Borrower or any
Guarantor to any or all of the Guarantors to the indebtedness of the Borrower or
any such Subsidiary or to the Lenders (or any of them), provided that the
Guarantors may receive scheduled payments of principal, premium (if any) and
interest in respect of such present or future indebtedness so long as there is
no Event of Default then in existence.

SECTION 10.07. Waiver of Subrogation. Notwithstanding anything herein to the
contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent or any Lender now has or may hereafter have against the
Borrower, any Guarantor or any endorser or any other guarantor of all or any
part of the Guaranteed Obligations, and the Guarantors hereby waive any benefit
of, and any right to participate in, any security or collateral given to the
Administrative Agent or any Lender to secure payment or performance of the
Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent or any Lender. The waiver contained in this Section shall
continue and survive the termination of this Agreement and the final payment in
full of the Guaranteed Obligations.

SECTION 10.08. Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent or any Lender any
amounts due pursuant to this Article X or to perform or comply with or to cause
performance or compliance with any other obligation of the Guarantors under this
Agreement the Administrative Agent and any Lender shall be entitled and
empowered to institute any action or proceeding at law or in equity for the
collection of the sums so due and unpaid or for the performance of or compliance
with such terms, and may prosecute any such action or proceeding to judgment or
final decree and may enforce such judgment or final decree against the
Guarantors and collect in the manner provided by law out of the property of the
Guarantors, wherever situated, any monies adjudged or decreed to be payable. The
obligations of the Guarantors under this Agreement are continuing obligations
and a fresh cause of action shall arise in respect of each default hereunder.

SECTION 10.09. Miscellaneous. Except as may otherwise be expressly agreed upon
in writing, the liability of the Guarantors under this Article X shall neither
affect nor be affected by any prior or subsequent guaranty by the Guarantors of
any other indebtedness to the Administrative Agent or the Lenders.
Notwithstanding anything in this Article X to the contrary, the maximum
liability of each Guarantor hereunder shall in no event exceed the maximum
amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under applicable law, including, without limitation, (i) the Bankruptcy
Code of 1978, as amended, and (ii) any applicable state or federal law relative
to fraudulent conveyances.

2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

MAIN STREET CAPITAL CORPORATION

By: /s/ Todd A. Reppert
Name: Todd A. Reppert
Title: President


[CORPORATE SEAL]

3

INITIAL GUARANTOR

MAIN STREET CAPITAL PARTNERS, LLC

By: /s/ Todd A. Reppert (SEAL)
Name: Todd A. Reppert
Title: Manager


4

     
COMMITMENTS
  BRANCH BANKING AND TRUST COMPANY,
 
 

 
  as Administrative Agent and as a Lender

By: /s/ Michael F. Skorich (SEAL)

          Name:     Michael F. Skorich     Title:     Vice President

Revolver
Commitment:
$60,000,000

Lending Office

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston-Salem, NC 27101

Attention: Michael F. Skorich, Vice President

Telecopy number: (336) 733-2740

Telephone number: (336) 733-2709

And a copy to:

Christopher E. Leon, Esq.

Womble Carlyle Sandridge & Rice, PLLC
One West Fourth Street

Winston-Salem, NC 27101

Telecopy number: (336) 726-6932

Telephone number: (336) 721-3518

5

              COMMITMENTS   WACHOVIA BANK, NATIONAL ASSOCIATION    
 
  By:   /s/ Charles De Lacey
Name: Charles De Lacey
Title: Senior Vice President   (SEAL)




Revolver
Commitment:
$40,000,000

Lending Office

Wachovia Bank, National Association

2800 Post Oak Boulevard, Suite 3400

Houston, Texas  77056

Attn: Charles De Lacey, Senior Vice President

Telecopy number: (713) 402-3637

Telephone number: (713) 576-2377

6